This proceeding pursuant to article 78 of the CPLR to annul and set aside the State Liquor Authority’s approval, on October 6, 1966, of an application for a retail liquor store license for premises 121 Montague Street, Brooklyn, New York, was on December 23, 1968 dismissed by this court, as moot, but on November 26, 1969 the Court of Appeals reversed that dismissal and remitted the ease to .this court for a determination on the merits (Matter of William. H. Van Vleck, Inc. V. State Liq. Auth., 31 A D 2d 655, revd. 25 N Y 2d 659). Determination confirmed and proceeding dismissed on the merits, without costs. The mere fact that petitioner’s package liquor store, the one nearest to the applicants’ proposed premises, was about 80 feet across the street does not mandate annulment of the license. In our opinion, the record before the Authority shows a rational basis for its conclusion that public convenience and advantage would be served by the issuance of the license (Matter of Sinacore v. New York State Liq. Auth., 21 N Y 2d 379; Matter of Narenkivicius v. New York State Liq. Auth., 23 N Y 2d 908; Matter of Hub Wine & Liq. Co. v. State Liq. Auth., 16 N Y 2d 112; Matter of Zimet v. New York State Liq. Auth., 27 A D 2d 558). Rabin, Acting P. J., Munder, Martuseello, Brennan and Benjamin, JJ., concur.